Morrill, C. J.
The first error assigned is in overruling defendant’s demurrer.
The cause of the demurrer was that the petition did not disclose the names of the firm of Callaghan & Co.
*178This cause- of objection, was met by an’amended petition, setting, forth the names.
The second was in not strife-g out a part of the answer of the witness, Evins, to the fifth interrogatory! ' • '
On the trial the reasons assigned for striding out the answer were because it was not responsive" to- the- question."
The question not being in the record, does not enable us to-mate any decision in the assigned error. It is the- duty of the plaintiff in error to bring up-to this court all such papers and proceedings as are necessary to enable ras -to see the force of his errors. Having failed to- do so-, we pass it by.
Third—The court erred in admitting the deposition! of Evxnk
This deposition was objected to in the-district court, hut" no-reason was assigned, either there or here-, and- of course- we cao . consider none, “ •
Eourth error—The court erred in entering, Judgment against the defendant.
The proceedings disclosed a good cause of action; the testimony fully sustained the allegations in the pleadings of plaintiff and the judge, acting also by consent as a jury, could not legally do-otherwise than render the judgment.
The argument' of the counsel for plaintiff would he very much to the purpose if a foundation-- had been laid for it, either in the proceedings in the district court or in the errors assigned.
Parties have ■ a right to waive, either -openly' or tacitly, the , statutes of 29 Charles II, or 18 Elizabeth, re-enaited in this State, and having done so they must abide the consequences.
-Affirmed.